Citation Nr: 0714438	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  99-21 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for psychosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.B.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from July 1980 
to December 1995.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).

The Board remanded the case to the RO for further development 
in July 2003.  In an August 2005 decision, the Board, in 
pertinent part, denied the benefit on appeal.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court or CAVC).  In January 2007, the 
Court endorsed a January 2007 Joint Motion and vacated that 
part of the Board's August 2005 decision that denied service 
connection for psychosis and remanded the case to the Board 
for readjudication in compliance with the Joint Motion.  The 
case is once again before the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently diagnosed with psychosis.  In July 
1995, the veteran was hospitalized for psychiatric treatment, 
while in service, when he ran out of his psychiatric 
medication.  He asserts that his pre-existing psychosis was 
aggravated in service.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006); 
McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  The 
veteran has not been provided a VA examination to date.  
Thus, the Board finds in light of the "low threshold" as 
announced in McLendon v. Nicholson, that remand for a VA 
examination is necessary prior to reconsideration of the 
appeal by the Board in accordance with the Joint Motion.

During the pendency of this appeal, CAVC held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO should address any VCAA notice 
deficiencies on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The veteran should be afforded a VA 
psychiatric examination.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
state whether the veteran's psychosis 
chronically increased in severity in 
service, and if so, whether such an 
increase represented a greater rate of 
progression than normally expected 
according to accepted medical principles 
or, alternatively, did the increase 
represent natural progress of the 
condition.  If any medical opinion cannot 
be given without guessing or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
indicate in the examination report.  The 
examiner should include pertinent 
findings from the record, and rationale 
for all opinions expressed, making sure 
to address findings in the veteran's Army 
National Guard service medical records.

3.  The veteran should be provided with 
an opportunity to submit additional 
evidence and argument on the question at 
issue.  The RO should then readjudicate 
the claim based on a consideration of all 
of the evidence of record.  If the 
benefit sought is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and his  representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


 
